Citation Nr: 0813830	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-32 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to earlier effective dates for the award of 
service connection for degenerative joint disease of the 
patellofemoral joint of the left knee, degenerative joint 
disease of the first metatarsal joint of the left foot, scars 
on the nose, facial scars, scars on the left arm, right 
shoulder disability, fracture of the nasal process, and 
hearing loss.  

2.  Entitlement to an increased rating for service-connected 
fracture of the nasal process, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a higher initial rating for service-
connected degenerative joint disease of the first metatarsal 
joint of the left foot, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a higher initial rating for service-
connected degenerative joint disease of the patellofemoral 
joint of the left knee, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to a higher initial rating for service-
connected facial scars, currently evaluated as 10 percent 
disabling.  

6.  Entitlement to a separate initial compensable rating for 
service-connected scars on the nose.  

7.  Entitlement to an initial compensable rating for service-
connected scars on the scars on the left arm.  

8.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with mild scoliosis.

9.  Entitlement to service connection for degenerative joint 
disease of the right hip.  

10.  Entitlement to service connection for degenerative joint 
disease of the left hip.  

11.  Entitlement to service connection for degenerative joint 
disease of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2004 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration (with the exception of the increased 
rating for service-connected fracture of the nasal process) 
were placed in appellate status by notices of disagreement 
(NODs) expressing dissatisfaction with original ratings, the 
Board has characterized those issues as set forth on the 
title page.  

The Board notes that the veteran's August 2004 claim for 
service connection for a lung disorder and for what appears 
to be a claim of service connection for testicular cancer 
have not been adjudicated.  The Board also notes that, in his 
December 2004 NOD, the veteran has implied a claim of clear 
and unmistakable error (CUE) in the RO's October 20, 1975 
rating decision in that his fracture of the nasal process 
disability that was rated as non-compensable under the rating 
criteria in effect at the time should have been rated as at 
least 10 percent disabling "by applying your standards."  
This CUE claim has not been adjudicated.  These claims are 
referred to the AOJ for appropriate action.  

In its June 2006 rating decision, the RO characterized each 
effective date issue as though it also contemplated a claim 
of clear and unmistakable error (CUE).  However, the nature 
of any CUE claim was not identified and none was specifically 
adjudicated.  The RO merely referred to the standard for 
adjudging CUE claims, but did not specifically adjudicate any 
such claim.  Because a claim of CUE requires specificity 
regarding the prior final decision that is the subject of a 
collateral attack based on error, and because the RO has not 
really addressed any such specific claim, none is before the 
Board.  In an October 2007 VA Form 9, the veteran refers to 
CUE, and it appears that he may be raising a claim of CUE in 
an October 1975 rating decision, but even this is not clear.  
The RO should instruct the veteran regarding pleading 
requirements for CUE claims and give him opportunity to 
present such a claim.


FINDINGS OF FACT

1.  A claim of service connection for fracture of the nasal 
process was first received on March 25, 1975; it was 
adjudicated in October 1975 and no appeal of this action was 
thereafter perfected.

2.  A claim of service connection for a left foot disability 
was denied in October 1975 and no appeal was perfected; a 
claim to reopen was received on November 6, 2003.  

3.  A claim of service connection for degenerative joint 
disease of the patellofemoral joint of the left knee, scars 
on the nose, facial scars, scars on the left arm, right 
shoulder disability, and hearing loss was not received until 
November 6, 2003.  

4.  The veteran's fracture of the nasal process is evidenced 
by septal deviation and nasal congestion.  

5.  The veteran's degenerative joint disease of the first 
metatarsal joint of the left foot is evidenced by full range 
of motion, normal anatomy, and no evidence of painful motion, 
edema, instability, weakness, or tenderness.  

6.  The veteran's degenerative joint disease of the 
patellofemoral joint of the left knee is evidenced by normal 
range of motion and joint space grossly intact.  

7.  The veteran's facial scars on the nose are one mm. wide 
and from one to 1.4 cm. long, are non-tender without 
inflammation or ulceration, and impose no limitation of 
function.  

8.  The veteran's facial scars on the forehead and are linear 
scars one mm. wide by two cm. long; they are depressed, non-
tender, without inflammation or ulceration, and impose no 
limitation of function.  

9.  The veteran has two scars on the left arm that are one 
mm. by 4.2 cm. and three mm. by six mm. in size, are non-
tender without inflammation or ulceration, and impose no 
limitation of function.  

10.  The veteran does not have degenerative joint disease of 
the lumbar spine with mild scoliosis that is related to his 
military service.  

11.  The veteran does not have degenerative joint disease of 
the right hip that is related to his military service.  

12.  The veteran does not have degenerative joint disease of 
the left hip that is related to his military service.  

13.  The veteran does not have degenerative joint disease of 
the left ankle that is related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for an award of an effective date prior to 
March 25, 1975, for service connection for fracture of the 
nasal process, and for an effective date prior to November 6, 
2003, for service connection for degenerative joint disease 
of the patellofemoral joint of the left knee, degenerative 
joint disease of the first metatarsal joint of the left foot, 
scars on the nose, facial scars, scars on the left arm, right 
shoulder disability, and hearing loss have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
fracture of the nasal process have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 
4.97, Diagnostic Code 6502 (2007).  

3.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the first 
metatarsal joint of the left foot have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5284 (2007).  

4.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the patellofemoral 
joint of the left knee have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2007).  

5.  The criteria for an initial rating in excess of 10 
percent for facial scars have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).  

6.  The criteria for a separate initial compensable rating 
for scars on the nose have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007).  

7.  The criteria for an initial compensable rating for scars 
on the left arm have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

8.  The veteran does not have degenerative joint disease of 
the lumbar spine with mild scoliosis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2007).  

9.  The veteran does not have degenerative joint disease of 
the right hip that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309.  

10.  The veteran does not have degenerative joint disease of 
the left hip that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309.  

11.  The veteran does not have degenerative joint disease of 
the left ankle that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003 and May 2004.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

The Board notes that the RO did not notify the veteran that 
to substantiate a claim he must provide, or ask VA to obtain, 
evidence demonstrating a worsening or increase in severity of 
his service-connected fracture of the nasal process and the 
effect that worsening has on his daily life until after 
initial adjudication in the rating decision.  However, the 
Board notes that that error does not affect the essential 
fairness of the adjudication because the late notice was 
provided many months prior to the case being certified to the 
Board, giving him ample opportunity to provide evidence as to 
how the severity of this service-connected disability may 
have affected his daily life.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  In other words, because of the 
statement of the case that addressed specific rating 
criteria, and because of the other notices provided, the 
course of the administrative process in this case has put the 
veteran on notice of each element of an increased rating 
claim as required by Vazquez-Flores.  Remanding this case 
because the notice was not provided in a document that 
preceded the November 2004 rating decision merely to provide 
him with notice that he has already received would serve no 
useful purpose.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured numerous examinations in furtherance of 
his claims.  VA has no duty to inform or assist that was 
unmet.

II.  Earlier Effective Dates

The veteran contends that the effective dates for the award 
of service connection for degenerative joint disease of the 
patellofemoral joint of the left knee, degenerative joint 
disease of the first metatarsal joint of the left foot, scars 
on the nose, facial scars, scars on the left arm, right 
shoulder disability, fracture of the nasal process, and 
hearing loss, should be sometime in 1973 because, he claims, 
he submitted a service connection claim shortly after leaving 
military service in January 1973.  As evidence of his filing 
a claim, he has submitted a photocopy of his assigned VA File 
Number, which he contends was received after he submitted a 
service connection claim in 1973.  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2007).  

Here, the record shows that the veteran's claim for service 
connection for fracture of the nasal process, a back 
disability, and residuals of a left foot injury, was received 
on March 25, 1975.  There is no indication in the record that 
a claim for service connection was filed any sooner.  
Although the veteran claims that receipt of a VA claim number 
in 1973 is proof that he in fact filed his claim in 1973, a 
VA claim number may be assigned for any number of reasons, 
including the filing of a service connection claim--even a 
claim for service connection for disability other than the 
claims later addressed in March 1975 or November 2003.  (The 
record does contain a May 1973 application for education 
benefits; it bears the VA File Number assigned to him.)  
Without more, receipt of a claims file number cannot be taken 
to show that a claim of service connection for certain 
disabilities was in fact filed.  Moreover, because the 
veteran did not dispute the effective date when assigned in 
October 1975, he cannot prevail on a claim to reopen the 
question of entitlement to an effective date earlier than 
March 25, 1975, or on a "freestanding" claim for an earlier 
effective date.  Leonard v. Nicholson, 405 F.3d 1333, 1337 
(Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296, 299, 
Footnote 2 (2006).  

As for the left first metatarsal joint disability, a claim of 
service connection for left foot disability was denied in an 
October 1975 rating decision.  The veteran expressed 
disagreement with this rating decision, which addressed other 
issues as well, including the rating for a fracture of the 
nasal process, in correspondence received in September 1976.  
The RO thereafter wrote to the veteran and asked him to 
clarify which issues he disagreed with.  The RO indicated 
that no action would be taken until the veteran responded.  
There was no response.  Consequently, the veteran abandoned 
the prosecution of any appeal.  Because his appeal was not 
perfected, the 1975 decision became final.

When a decision becomes final, the earliest date assignable 
for the award of service connection is the date of receipt of 
a reopened claim, which in this case was November 6, 2003.  
38 C.F.R. § 3.400(r).  Consequently, a date earlier than 
November 6, 2003, may not be assigned.

As for the November 6, 2003, effective date for service 
connection for the left knee, nose scars, facial scars, left 
arm scars, right shoulder disability, and hearing loss, the 
first time a claim was made with respect to such disabilities 
was in November 2003.  The general rule regarding effective 
dates is applicable-the earliest date assignable is the date 
of receipt of his claim.  38 U.S.C.A. § 5110.  This is so, as 
noted above, because there is no indication in the file that 
a claim was in fact filed in 1973 as alleged by the claimant, 
and none was filed relative to these disabilities until 
November 6, 2003.  

III.  Fracture of the nasal process

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Court has also found, however, that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where a service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 2007 WL 4098218 (Vet. App.) 
(Nov. 19, 2007).  Here, the Board has found no medical 
evidence of record that would warrant a staged rating for 
this increased rating claim for the period beginning with 
receipt of the claim in November 2003.  See Id.

The veteran broke his nose in an in-service motor vehicle 
accident in 1972.  A July 1975 ENT consultation note shows 
that the veteran had a deviated septum with traumatic bony 
and cartilaginous deformity, and that approximately 80 
percent of his right side airway and 50 percent of his left 
side airway were blocked.  

An October 2004 examiner noted that the veteran reported 
continued nasal obstruction, and reported that he snores at 
night.  He denied any apneic episodes; he reportedly was 
tired in the morning, but took no daytime naps.  The examiner 
diagnosed septal deviation with nasal congestion.  

The veteran's nose disability is rated utilizing the rating 
criteria found at Diagnostic Code 6502, deviation of the 
nasal septum.  Under Diagnostic Code 6502, the only rating 
assignable is the currently assigned 10 percent rating for 
deviated septum caused by trauma.  Because the veteran is 
already in receipt of the highest rating available under this 
Diagnostic Code, the Board has considered whether other 
diagnostic codes might allow for a higher disability rating, 
but finds none.  As noted, the veteran does not report any 
episodes of sleep apnea, and the record contains no evidence 
that he has sleep apnea that is related to his service-
connected deviated septum.  

An award of the highest available rating for a disability 
also suggests that consideration should be given to a 
possible extraschedular rating; however, the Board finds that 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  In fact, the veteran experiences 
the exact disability contemplated by the rating.  Given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.

IV.  Higher initial evaluations

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's increased 
rating claims as claims for higher evaluations of original 
awards, effective from the date of award of service 
connection.  



A.  Left foot

The veteran contends that his service-connected degenerative 
joint disease of the first metatarsal joint of the left foot 
warrants a rating higher than the currently assigned 10 
percent.  The veteran was afforded a VA foot examination in 
September 2004 in connection with this claim.  The examiner 
noted that examination revealed that the anatomy of the 
veteran's left foot was normal, and that he had full range of 
motion of the digits.  The examiner found no evidence of 
painful motion, edema, instability, weakness, or tenderness.  
There were no identified functional limitations on standing 
and walking, as the examiner noted that the veteran had a 
brisk routine normal gait, and no adverse affect on posture.  
X-rays revealed minimal degenerative joint disease but no 
evidence of recent fracture or subluxation.  

The veteran's degenerative joint disease of the first 
metatarsal joint of the left foot has been evaluated 
utilizing the rating criteria found at Diagnostic Code 5284, 
other foot injuries.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5284, a 10 percent rating is for application when there 
is moderate disability.  A 20 percent rating is for 
application when there is a moderately severe disability, and 
a 30 percent rating, the highest available under Diagnostic 
Code 5284, is for application when there is a severe 
disability.  

Here, the Board finds that a rating higher than the currently 
assigned 10 percent is not warranted.  As noted, on recent 
examination the veteran's x-rays revealed minimal 
degenerative joint disease, and the examiner reported normal 
anatomy of the veteran's left foot, full range of motion of 
the digits, no evidence of painful motion, edema, 
instability, weakness, or tenderness, and no functional 
limitations.  The evidence fails to show that a higher rating 
is warranted at any time since this claim was received, and 
the claim is denied.  

B.  Left knee

The veteran contends that his service-connected DJD of the 
patellofemoral joint of the left knee warrants a rating 
higher than the currently assigned 10 percent.  He was 
afforded a VA joints examination in September 2004.  The 
veteran reported no ongoing treatment for this disability.  
Examination revealed normal range of motion; motor 
examination was 5/5.  X-ray examination revealed what was 
described as very minimal degenerative joint disease of the 
left knee and femoropatellar joints; joint space was grossly 
intact, and there was no evidence of recent fracture of 
subluxation.  

Degenerative changes are evaluated utilizing Diagnostic Code 
5003.  38 C.F.R. § 4.71a.  Diagnostic Code 5003, in turn, 
calls for rating the degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed.  A 
20 percent rating is for application with x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations.  

Here, there is no demonstrated limitation of motion of the 
left knee.  Apparently giving the veteran the benefit-of-the-
doubt, the RO has assigned a 10 percent rating in the absence 
of a compensable rating for limitation of motion.  Limitation 
of motion criteria require that there in fact be limitation 
of motion or functional loss that equates to such limitation.  
Diagnostic Codes 5260, 5261.  Here, there is neither.  The 
evidence fails to show that a higher rating is warranted at 
any time since this claim was received, and the claim is 
denied.  

C.  Scars

The veteran has scars resulting from the motor vehicle 
accident in service.  The veteran was afforded a VA 
examination in October 2004 in order to determine the 
severity of his scars.  The examiner reported that the 
veteran's facial scars consisted of three linear scars on the 
forehead, each measuring scars one mm. wide by two cm. long.  
They are all depressed, hypopigmented, and non-tender, are 
without inflammation or ulceration, and impose no limitation 
of function.  

The veteran has two scars on the nose.  One on the bridge of 
the nose is one mm. wide and one cm. long; it is depressed, 
hypopigmented, no-tender, without inflammation or ulceration, 
and imposes no limitation of any motion.  The other nose scar 
is on the right bridge of the nose, and is a linear scar one 
mm. wide and 1.4 cm. long.  It is not depressed, is non-
tender without inflammation or ulceration, and imposes no 
limitation of any function.  

The veteran has two scars on the left arm.  One is one mm. by 
4.2 cm., and is depressed and hypopigmented, non-tender and 
without inflammation or ulceration, and imposes no limitation 
of any function.  The other left arm scar is three mm. by six 
mm. in size; it is non-depressed, hypopigmented, non-tender, 
without inflammation or ulceration, and imposes no limitation 
of any function.  

The veteran's forehead scars and scars on the nose are all 
facial scars, and are rated in combination utilizing the 
rating criteria found at Diagnostic Code 7800, disfigurement 
of the head, face, or neck.  38 C.F.R. § 4.118.  Since all of 
these facial scars are disfiguring scars that constitute the 
same disability and feature the same compensable 
manifestation, depressed scars, they are to be rated 
together.  38 C.F.R. § 4.14.  Compare Esteban v. Brown, 6 
Vet. App. 259 (1994) (separate ratings were required because 
there was no duplication or overlapping of symptomatology.)  

Under Diagnostic Code 7800, a 10 percent rating is for 
application when there is one characteristic of 
disfigurement.  A 30 percent rating is for application when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with two or three 
characteristics of disfigurement.  Note (1) to Diagnostic 
Code 7800 defines the eight characteristics of disfigurement 
for purposes of evaluation under § 118.  They are:  (1) a 
scar five or more inches (13 or more cm.) in length; (2) a 
scar at least one-quarter inch (0.6 cm.) wide at the widest 
part; (3) surface contour of the scar elevated or depressed 
on palpation; (4) scar adherent to underlying tissue; (5) 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.  

Here, as regards the veteran's facial scars, the Board notes 
that all but one are described as being depressed.  Since 
this is one of the eight characteristics of disfigurement for 
purposes of evaluation under § 4.118, the Board finds that a 
10 percent rating is warranted for the veteran's facial 
scars.  A higher, 20 percent, rating is not warranted because 
the criteria for that award, as described above, are not met 
at any time since the claims were received.  

The veteran's two scars on the left arm are rated utilizing 
the rating criteria found at Diagnostic Code 7805, other 
scars.  38 C.F.R. § 4.118.  Diagnostic Code 7805, in turn, 
calls for evaluation based on limitation of function of the 
affected part.  As noted, the October 2004 examiner found 
that the veteran's arm scars imposed no limitation on the 
veteran.  Since there is no medical evidence that these scars 
have imposed any limitation on use of the veteran's forearm, 
a compensable rating is not warranted.  

V.  Service connection

The veteran contends that he has degenerative joint disease 
of the lumbar spine (with mild scoliosis), and degenerative 
joint disease of the right and left hips and of the left 
ankle, which warrant service connection.  His contention is 
that these originated with his in-service motor vehicle 
accident in 1972.  

The veteran's entrance examination report noted no defects in 
January 1970.  In late April 1970, during his fourth week of 
basic training, the veteran was seen for complaints related 
to pains in the shoulders, and stiffness in the back and 
right hip.  He reported to his examiner that he had a long 
history (at least 11 years) of low back pain and pain in both 
hips.  The record of an orthopedic consultation at the time 
found that, on examination, there was no palpable muscle 
spasm, and range of motion and heel and toe gaits were 
without difficulty.  X-ray examination of the pelvis, hips, 
and lumbosacral spine revealed normal bone structure.  The 
orthopedist's impression was that the veteran's back was 
essentially normal, and that his pain was not orthopedic in 
nature.  The examiner's recommendation was that the veteran 
be returned to full duty.  

The records of treatment following the veteran's 1972 motor 
vehicle accident show treatment for the head injuries 
incurred, and mention a three cm. laceration in the vicinity 
of the left knee.  Other than that, the veteran's SMRs do not 
mention any complaints or treatment related to his back, 
hips, or ankle.  

On the occasion of the veteran's separation examination he 
reported that he was in good health except for his deviated 
septum and facial scars (from the motor vehicle accident) and 
that he had problems breathing, had periodic headaches, and a 
knee that bothered him as a result of an accident that 
occurred in June 1972.  The examiner noted that the knee 
injury and "nose problem" were service caused.  Clinical 
evaluation revealed no abnormalities other than facial scars 
and septal deviation.  

Of record are private medical records related to treatment of 
the veteran's back.  Correspondence from Dr. Carl Novotny in 
December 1976 states that he began treating the veteran for 
back complaints in August 1976, which the veteran averred had 
begun in service.  Dr. Novotny offered no opinion in support 
of this contention.  Dr. Novotny's treatment notes indicate 
that the veteran presented in February 1993 complaining of 
acute onset of left lumbar and left lower extremity pain 
beginning approximately two weeks earlier.  The veteran 
denied any trauma to his low back or left leg prior to the 
onset of his pain.  Examination revealed a sizable left-sided 
herniation of the L5-S1 disk superimposed on a broad based 
herniation or bulge of the disk.  In late February 1993 the 
veteran underwent a lumbar laminotomy with microdiskectomy at 
L5-S1.  The veteran underwent another lumbar laminotomy with 
microdiskectomy, this time at L4-L5, in September 1998 in an 
attempt to control and treat a recently diagnosed left-sided 
ventral extradural mass.  

The veteran was afforded VA examinations in September 2004 in 
connection with his service connection claims.  The examiner 
noted that the veteran complained of low back pain that 
radiated into his legs, left greater than right, of bilateral 
hip pain, and of left ankle pain.  The examiner noted the 
veteran's in-service 1972 motor vehicle accident, and that he 
had sustained predominantly head and facial injuries.  The 
veteran reported that he had undergone back surgery.  
Examination revealed near normal range of motion of the back 
and hips.  The left ankle range of motion was normal.  Motor 
examination of the spine, hips, and left ankle was 5/5.  X-
rays of the hips revealed mild degenerative joint disease.  
X-rays of the spine revealed mild levo-rotoscoliosis, and 
degenerative joint disease at L5-S1, L4-L5, and, to some 
extent, at L1-L2.  X-rays of the left ankle revealed very 
minimal, also termed early mild, degenerative joint disease, 
with a small posterior spur-osteophyte formation present.  

The examiner noted the work-up completed in response to the 
veteran's back and hip complaints in basic training that 
found no abnormalities.  He assessed that the work-up and 
evaluation done at that time by an orthopedic specialist had 
been appropriate.  The examiner also noted that the veteran's 
SMRs show no related complaint or treatment in the aftermath 
of the accident.  Absent any mention in the veteran's SMRs 
regarding complaints or treatment for back, hip, or left 
ankle complaints after the single episode in basic training 
that had found no objective evidence of any abnormality, the 
examiner opined that the veteran's back, hips, and left ankle 
complaints were less than likely as not related to his 
military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is medical evidence of current back, hip, and 
left ankle disabilities in the form of degenerative joint 
disease.  However, while there is medical evidence of an in-
service motor vehicle accident, there is no objective medical 
evidence that the veteran suffered any chronic back, hip, or 
left ankle injuries in that accident.  Finally, there is no 
medical evidence of a nexus between the in-service accident 
and the current mild degenerative joint disease.  To the 
contrary, the medical opinion is that it is not at least as 
likely as not that such a relationship exists.  Additionally, 
no arthritis was demonstrated within a year of the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Therefore, a presumption of service incurrence may not be 
considered.  Id.  

The Board acknowledges the veteran's contention that his 
current back, hip, and left ankle disabilities are related to 
his military service.  However, while the veteran is 
competent as a layperson to describe pain he may have 
experienced in service, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of any currently diagnosed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his current disabilities 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current degenerative joint disease of the spine, 
hips, and left ankle are not traceable to disease or injury 
incurred in or aggravated during active military service.




ORDER

Entitlement to award of an effective date earlier than March 
25, 1975, for fracture of the nasal process is denied.  

Entitlement to an effective date earlier than November 6, 
2003, for the award of service connection for degenerative 
joint disease of the patellofemoral joint of the left knee, 
degenerative joint disease of the first metatarsal joint of 
the left foot, scars on the nose, facial scars, scars on the 
left arm, right shoulder disability, or hearing loss is 
denied.  

Entitlement to an increased rating for service-connected 
fracture of the nasal process, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to a higher initial rating for service-connected 
degenerative joint disease of the first metatarsal joint of 
the left foot, currently evaluated as 10 percent disabling, 
is denied.  

Entitlement to a higher initial rating for service-connected 
degenerative joint disease of the patellofemoral joint of the 
left knee, currently evaluated as 10 percent disabling, is 
denied.  

Entitlement to a higher initial rating for service-connected 
facial scars on the forehead and nose, currently evaluated as 
10 percent disabling, is denied.  

Entitlement to a separate initial compensable rating for 
service-connected scars on the nose is denied.  

Entitlement to an initial compensable rating for service-
connected scars on the left arm is denied.  

Entitlement to service connection for degenerative joint 
disease of the lumbar spine with mild scoliosis is denied.

Entitlement to service connection for degenerative joint 
disease of the right hip is denied.  

Entitlement to service connection for degenerative joint 
disease of the left hip is denied.  

Entitlement to service connection for degenerative joint 
disease of the left ankle is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


